                                                    Case 2:21-cv-01520-GMN-VCF Document 7 Filed 08/25/21 Page 1 of 2



                                   1          DIANA G. DICKINSON, ESQ., Bar No. 13477
                                              LITTLER MENDELSON, P.C.
                                   2          3960 Howard Hughes Parkway
                                              Suite 300
                                   3          Las Vegas, NV 89169-5937
                                              Telephone:   702.862.8800
                                   4          Fax No.:     702.862.8811
                                              Email:       ddickinson@littler.com
                                   5
                                              Attorney for Defendant
                                   6          CHECKR, INC.

                                   7
                                                                               UNITED STATES DISTRICT COURT
                                   8

                                   9                                                DISTRICT OF NEVADA

                               10
                                              WALTER BAUMANN, an individual,                          Case No. 2:21-cv-01520-GMN-VCF
                               11
                                                                  Plaintiff,
                               12
                                                      vs.
                               13                                                                     STIPULATION TO EXTEND TIME
                                              CHECKR, INC., a foreign corporation,                    FOR DEFENDANT CHECKR, INC. TO
                               14                                                                     FILE RESPONSIVE PLEADING
                                                                  Defendant.
                               15                                                                     [FIRST REQUEST]
                               16

                               17

                               18                      Plaintiff WALTER BAUMANN (“Plaintiff”) and Defendant CHECKR, INC. (“Defendant”),
                               19             by and through their undersigned counsel, hereby agree and stipulate to extend the time for Defendant
                               20             to file a response to the Complaint from the current deadline of September 13, 2021, up to and
                               21             including October 13, 2021.
                               22                      The requested extension is necessary in light of the fact that Defendant’s counsel was recently
                               23             retained. The additional time will allow defense counsel to conduct a complete investigation into the
                               24             allegations and to prepare a response to the Complaint.
                               25             ///
                               26             ///
                               27             ///
                               28
L IT TL E R ME N DE LS O N , P .C .
           A t t o r n e ys A t L a w
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                  S u i t e 3 00
    L a s V e ga s , N V 89 1 69 - 59 3 7
              7 0 2 . 86 2 . 88 0 0
                                                  Case 2:21-cv-01520-GMN-VCF Document 7 Filed 08/25/21 Page 2 of 2



                                   1                   This is the first request for an extension of time to respond to the Complaint. This request is

                                   2          made in good faith and not for the purpose of delay.

                                   3          Dated: August 25, 2021                            Dated: August 25, 2021
                                   4          Respectfully submitted,                           Respectfully submitted,
                                   5

                                   6           /s/ Erik W. Fox                                  /s/ Diana G. Dickinson
                                              JAMIE S. COGBURN, ESQ.                           DIANA G. DICKINSON, ESQ.
                                   7          ERIK W. FOX, ESQ.                                LITTLER MENDELSON, P.C.
                                              COGBURN LAW
                                   8                                                           Attorney for Defendant
                                                                                               CHECKR, INC.
                                   9          Attorneys for Plaintiff
                                              WALTER BAUMANN
                               10

                               11
                                                                                                     IT IS SO ORDERED.
                               12
                                                                                                     Dated: August 25, 2021
                               13

                               14

                               15                                                                    ____________________________________
                               16                                                                    UNITED STATES MAGISTRATE JUDGE

                               17
                                              4811-6320-9719.1 / 091435-1000

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
L IT TL E R ME N DE LS O N , P .C .
           A t t o r n e ys A t L a w
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                                                                                                2.
                  S u i t e 3 00
    L a s V e ga s , N V 89 1 69 - 59 3 7
              7 0 2 . 86 2 . 88 0 0
